             Case 20-35740 Document 516 Filed in TXSB on 04/21/21 Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    SEADRILL PARTNERS LLC, et al., 1                                 ) Case No. 20-35740 (DRJ)
                                                                     )
                             Debtors.                                ) (Jointly Administered)
                                                                     )

                             NOTICE OF EXTENSION OF
                (I) THE OUTSIDE DATE, (II) CERTAIN MILESTONES, AND
        (III) THE COMMITTEE’S CHALLENGE PERIOD UNDER THE AMENDED
      INTERIM CASH COLLATERAL ORDER AND PLAN SUPPORT AGREEMENT 2

       [Related Docket Nos. 52, 77, 102, 127, 175, 253, 281, 286, 340, 354, 371, 382, 429, 485]

             PLEASE TAKE NOTICE that the TLB Ad Hoc Committee, the TLB Agent (at the

direction of the Required Lenders and for the benefit of the TLB Secured Parties), and the Debtors

have come to a consensual resolution regarding an extension of the Outside Date through and

including May 21, 2021, and the Debtors’ continued use of cash and Cash Collateral solely as

authorized by the Seventh Interim Budget attached hereto as Exhibit A.




1
      A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
      claims and noticing agent at https://cases.primeclerk.com/seadrillpartners. The location of Debtor Seadrill
      Partners LLC’s principal place of business and the Debtors’ service address in these chapter 11 cases is Seadrill
      Partners LLC, 2nd Floor, Building 11, Chiswick Business Park, 566 Chiswick High Road, London W4 5YS,
      United Kingdom.
2
      The “Amended Interim Cash Collateral Order” means the Amended Interim Order (I) Authorizing Postpetition
      Use of Cash and Cash Collateral, (II) Granting Adequate Protection to the TLB Secured Parties, (III) Modifying
      the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief [Docket No. 485].
      Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Amended
      Interim Cash Collateral Order. The “Plan Support Agreement” means that certain Plan Support Agreement, dated
      as of February 12, 2021, by and among the Debtors and the Consenting TLB Lenders (as defined therein),
      including all exhibits and attachments thereto, as such agreement may be amended from time to time in
      accordance with its terms, a copy of which was attached as Exhibit B of the Second Amended Disclosure Statement
      Relating to the Joint Chapter 11 Plan of Reorganization of Seadrill Partners LLC and its Debtor Affiliates
      Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 437].
       Case 20-35740 Document 516 Filed in TXSB on 04/21/21 Page 2 of 8




       PLEASE TAKE FURTHER NOTICE that the TLB Ad Hoc Committee, the TLB Agent

(at the direction of the Required Lenders and for the benefit of the TLB Secured Parties), and

the Debtors have agreed to an extension of the Committee’s Challenge Period through and

including April 26, 2021.

       PLEASE TAKE FURTHER NOTICE that the TLB Ad Hoc Committee, the TLB Agent

(at the direction of the Required Lenders and for the benefit of the TLB Secured Parties), and

the Debtors have agreed that the following Milestones under paragraph 6(c) of the Amended

Interim Cash Collateral Order shall be modified as follows:

           a) No later than 162 calendar days after the Petition Date, the commencement date(s)

              of the New MSA(s) shall have occurred; provided, that, to the extent any necessary

              regulatory approvals remain pending at that time, this date may be extended to the

              date that is five (5) business days after obtaining such approvals if such extension

              is acceptable to members of the TLB Ad Hoc Committee representing Required

              Lenders in writing, which may be conveyed by email;

           b) No later than 171 calendar days after the Petition Date, the effective date of

              the Acceptable Plan shall have occurred; provided, that, to the extent any necessary

              regulatory approvals remain pending at that time, this date may be extended to the

              date that is five (5) business days after obtaining such approvals if such extension

              is acceptable to members of the TLB Ad Hoc Committee representing Required

              Lenders in writing, which may be conveyed by email; and

           c) No later than 171 calendar days after the Petition Date, all matters related to

              onboarding the counterparties to the New MSA(s) shall be substantially completed;

              provided, that, to the extent any necessary regulatory approvals remain pending at
        Case 20-35740 Document 516 Filed in TXSB on 04/21/21 Page 3 of 8




                 that time, this date may be extended to the date that is five (5) business days after

                 obtaining such approvals if such extension is acceptable to members of the TLB

                 Ad Hoc Committee representing Required Lenders in writing, which may be

                 conveyed by email.

        PLEASE TAKE FURTHER NOTICE that the Plan Support Agreement includes

comparable Milestones in Sections 6.01(j)(vi), (vii) and (viii) thereof. This notice also serves as

an extension of such Milestones under the Plan Support Agreement.

        PLEASE TAKE FURTHER NOTICE that all documents filed in these chapter 11 cases

are available free of charge by visiting https://cases.primeclerk.com/seadrillpartners by calling

877-329-1894        (toll-free)   or    347-919-5756      (international),     or   by    email     at

seadrillpartnersinfo@primeclerk.com. Copies of any pleadings may be obtained by visiting

the Court’s website at https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set

forth therein.



                           [Remainder of this page intentionally left blank]
           Case 20-35740 Document 516 Filed in TXSB on 04/21/21 Page 4 of 8




Houston, Texas
April 21, 2021

Respectfully Submitted,

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
J. Machir Stull (TX Bar No. 24070697)        Brian Schartz, P.C. (TX Bar No. 24099361)
Genevieve Graham (TX Bar No. 24085340)       609 Main Street
Veronica A. Polnick (TX Bar No. 24079148)    Houston, Texas 77002
1401 McKinney Street, Suite 1900             Telephone:     (713) 836-3600
Houston, Texas 77010                         Facsimile:     (713) 836-3601
Telephone:     (713) 752-4200                Email:         brian.schartz@kirkland.com
Facsimile:     (713) 752-4221
Email:         mcavenaugh@jw.com             -and-
               mstull@jw.com
               ggraham@jw.com                Anup Sathy, P.C. (admitted pro hac vice)
               vpolnick@jw.com               Chad J. Husnick, P.C. (admitted pro hac vice)
                                             Gregory F. Pesce (admitted pro hac vice)
Co-Counsel for the Debtors                   300 North LaSalle Street
and Debtors in Possession                    Chicago, Illinois 60654
                                             Telephone:     (312) 862-2000
                                             Facsimile:     (312) 862-2200
                                             Email:         anup.sathy@kirkland.com
                                                            chad.husnick@kirkland.com
                                                            gregory.pesce@kirkland.com

                                             Co-Counsel for the Debtors
                                             and Debtors in Possession

                                             -and-

                                             SHEPPARD,          MULLIN,       RICHTER          &
                                             HAMPTON LLP
                                             Justin R. Bernbrock, Esq. (admitted pro hac vice)
                                             Robert B. McLellarn, Esq. (admitted pro hac vice)
                                             Three First National Plaza
                                             70 West Madison Street, 48th Floor
                                             Chicago, IL 60602
                                             Telephone:     (312) 499-6321
                                             Facsimile:     (312) 499-4741
                                             Email:         jbernbrock@sheppardmullin.com
                                                            rmclellarn@sheppardmullin.com
Case 20-35740 Document 516 Filed in TXSB on 04/21/21 Page 5 of 8




                                -and-

                                SHEPPARD,         MULLIN,       RICHTER          &
                                HAMPTON LLP
                                Lawrence A. Larose, Esq. (admitted pro hac vice)
                                30 Rockefeller Plaza
                                New York, New York 10122
                                Telephone:    (212) 896-0627
                                Facsimile:    (917) 438-6197
                                Email:        llarose@sheppardmullin.com

                                -and-

                                SHEPPARD,          MULLIN,         RICHTER        &
                                HAMPTON LLP
                                Jennifer L. Nassiri, Esq. (admitted pro hac vice)
                                333 South Hope Street, 43rd Floor
                                Los Angeles, California 90071
                                Telephone:     (213) 617-4106
                                Facsimile:     (213) 443-2739
                                Email:         jnassiri@sheppardmullin.com

                                Conflicts    Counsel      for      the     Debtors
                                and Debtors in Possession
        Case 20-35740 Document 516 Filed in TXSB on 04/21/21 Page 6 of 8




                                      Certificate of Service

        I certify that on April 21, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                                       /s/ Matthew D. Cavenaugh
                                                       Matthew D. Cavenaugh
Case 20-35740 Document 516 Filed in TXSB on 04/21/21 Page 7 of 8




                           Exhibit A

                     Seventh Interim Budget
              Case 20-35740 Document 516 Filed in TXSB on 04/21/21 Page 8 of 8




Seventh Interim Cash Collateral Budget

                            Week Number:        1             2            3             4             5
                           Week End Date:   23-Apr-21     30-Apr-21     7-May-21     14-May-21     21-May-21      Total
($ in 000s)

RECEIPTS
 Net Operating Receipts                              –             –            –             –       $5,000        $5,000
 Other Receipts                                      –             –            –             –            –             –
   Total Receipts                                    –             –            –             –       $5,000        $5,000
OPERATING DISBURSEMENTS
 Trade and Operating Expense                  ($4,274)      ($4,274)      ($4,274)      ($4,274)      ($4,274)    ($21,368)
 Personnel Costs                                    –        (4,460)            –             –             –       (4,460)
 Taxes                                           (362)            –             –          (200)            –         (562)
 Insurance                                          –           (54)       (1,100)            –             –       (1,154)
 Estimated Settlement Payments                (21,383)            –        (2,810)            –             –      (24,193)
 Other / Contingency                             (750)         (750)         (750)         (750)         (750)      (3,750)
   Subtotal Disbursements                    ($26,769)      ($9,537)      ($8,934)      ($5,224)      ($5,024)    ($55,487)
  Intracompany Receipts                       $10,000             –             –      $10,000              –      $20,000
  Intracompany Disbursements                  (10,000)            –             –      (10,000)             –      (20,000)
    Total Operating Disbursements            ($26,769)      ($9,537)      ($8,934)     ($5,224)       ($5,024)    ($55,487)
Total Operating Cash Flow                    ($26,769)      ($9,537)      ($8,934)      ($5,224)        ($24)     ($50,487)
NON-OPERATING ACTIVITIES
 Capital Expenditures and LTM                    ($522)        ($522)       ($422)        ($422)        ($422)     ($2,308)
 3rd Party Debt Service                              –             –            –             –             –            –
 Other Non-Operating Activities                 (7,749)       (1,928)        (218)            –             –       (9,895)
 Professional Fees                              (8,012)       (7,257)      (7,244)       (7,054)      (21,866)     (51,433)
NET CASH FLOW                                ($43,052)     ($19,243)     ($16,816)    ($12,699)     ($22,312)    ($114,122)
  Cash Schedule
  Beginning Cash Balance                     $394,569      $351,517      $332,274     $315,457      $302,758     $394,569
  Net Cash Flow                               (43,052)      (19,243)      (16,816)     (12,699)      (22,312)    (114,122)
  Ending Cash Balance                        $351,517      $332,274      $315,457     $302,758      $280,447     $280,447
  Restricted Cash                            ($26,429)     ($26,429)     ($26,429)    ($26,429)     ($26,429)    ($26,429)
TOTAL LIQUIDITY                              $325,087      $305,844      $289,028     $276,329      $254,018     $254,018
